 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KHIEM TRAN,                                       No. 2:18-cv-3000 DB P
12                       Petitioner,
13           v.                                         ORDER
14    HUNTER ANGELA, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner, is proceeding pro se with an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19          Petitioner’s six-month Inmate Statement Report submitted by the California Department

20   of Corrections and Rehabilitation (ECF No. 5) reveals that he has a current available balance of

21   $331.48. The Report also shows that petitioner’s balance regularly exceeds $150 (and at several

22   points in that period actually exceeds $400).

23          Pursuant to federal statute, a filing fee of $5.00 is required to commence a habeas corpus

24   action in federal district court. 28 U.S.C. § 1914(a). The court may authorize the commencement

25   of an action “without prepayment of fees and costs or security therefor, by a person who makes

26   affidavit that he is unable to pay such costs or give security therefor.” 28 U.S.C. § 1915(a).

27          Petitioner’s account balance shows that petitioner is able to pay the filing fee and costs.

28   Thus, petitioner has made an inadequate showing of indigency. See Alexander v. Carson Adult
                                                       1
 1   High Sch., 9 F.3d 1448 (9th Cir. 1993). Petitioner will therefore be granted twenty days in which

 2   to submit the appropriate filing fee to the Clerk of the Court. Petitioner is cautioned that failure to

 3   pay the fee will result in a recommendation that the application to proceed in forma pauperis be

 4   denied and the instant action be dismissed without prejudice.

 5           Accordingly, IT IS HEREBY ORDERED that within twenty days from the date of this

 6   order, petitioner shall submit the appropriate filing fee.

 7   Dated: May 30, 2019

 8

 9

10

11   DLB7;
     DB/Inbox/Routine/tran3000.101c
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
